Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Yalei Sun (Reg. No. 57765) on 2/3/2020.
The application has been amended based on the amendment filed on 2/3/2020 as follows:








(Currently Amended) A media information display method performed at a computing device having a touchscreen display, one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising:
while rendering main media information on the touchscreen display:
	detecting a first user input operation on the main media information;
	in response to the first user input operation: 
		determining a first position of a progress bar of the main media information on the touchscreen display according to a first location of the first user input operation on the touchscreen display and rendering additional media information at the first position of the progress bar on the touchscreen display, the additional media information corresponding to an advertisement, and the main media information comprises non-advertisement content;
	detecting a second user input operation on the touchscreen display;
	in response to the second user input operation: 
		determining a second position of the progress bar of the main media information on the display according to a second location of the second user input operation on the touchscreen display;
		moving the progress bar from the first position to the second position of the progress bar on the touchscreen display; 
continuously rendering the additional media information when the progress bar moves from the first position of the progress bar to the second position of the progress bar on the touchscreen display while the rendition of the main media information is interrupted by a period corresponding to a difference between the second position and the first position; and
		removing the additional media information from the touchscreen display after a preset time period, wherein both the main media information and the additional media information are videos.
(Canceled) 

(Previously Presented) The method according to claim 1, wherein the preset time period corresponds to a remaining portion of the additional media information that has not been rendered at the first position of the progress bar. 
(Cancelled) 
(Canceled) 
(Original) The method according to claim 0, wherein the second user input operation is applied to the progress bar of the main media information. 
(Previously Presented) The method according to claim 0, further comprising: 
before removing the additional media information from the touchscreen display:
	detecting a third user input operation on the additional media information;
	in response to the third user input operation: 
		replacing the rendition of the main media information on the touchscreen display with the rendition of the additional media information on the touchscreen display.
(Currently Amended) A computing device having a touchscreen display, one or more processors, memory coupled to the one or more processors, and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations including:
while rendering main media information on the touchscreen display:
	detecting a first user input operation on the main media information;
	in response to the first user input operation: 
		determining a first position of a progress bar of the main media information on the touchscreen display according to a first location of the first user input operation on the touchscreen display and rendering additional media information at the first position of the progress bar on the touchscreen display, the additional media information corresponding to an advertisement, and the main media information comprises non-advertisement content;

	in response to the second user input operation: 
		determining a second position of the progress bar of the main media information on the display according to a second location of the second user input operation on the touchscreen display;
		moving the progress bar from the first position to the second position of the progress bar on the touchscreen display; 
continuously rendering the additional media information when the progress bar moves from the first position of the progress bar to the second position of the progress bar on the touchscreen display while the rendition of the main media information is interrupted by a period corresponding to a difference between the second position and the first position; and
		removing the additional media information from the touchscreen display after a preset time period, wherein both the main media information and the additional media information are videos.
(Canceled) 
(Cancelled) 
(Previously Presented) The computing device according to claim 9, wherein the preset time period corresponds to a remaining portion of the additional media information that has not been rendered at the first position of the progress bar. 
(Cancelled) 
(Canceled) 
(Original) The computing device according to claim 9, wherein the second user input operation is applied to the progress bar of the main media information. 
(Previously Presented) The computing device according to claim 9, wherein the plurality of operations further comprise: 
before removing the additional media information from the touchscreen display:

	in response to the third user input operation: 
		replacing the rendition of the main media information on the touchscreen display with the rendition of the additional media information on the touchscreen display.
(Currently Amended) A non-transitory computer readable storage medium storing a plurality of programs in connection with a computing device having a touchscreen display and one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the computing device to perform a plurality of operations including:
while rendering main media information on the touchscreen display:
	detecting a first user input operation on the main media information;
	in response to the first user input operation: 
		determining a first position of a progress bar of the main media information on the touchscreen display according to a first location of the first user input operation on the touchscreen display and rendering additional media information at the first position of the progress bar on the touchscreen display, the additional media information corresponding to an advertisement, and the main media information comprises non-advertisement content;
	detecting a second user input operation on the touchscreen display;
	in response to the second user input operation: 
		determining a second position of the progress bar of the main media information on the display according to a second location of the second user input operation on the touchscreen display;
		moving the progress bar from the first position to the second position of the progress bar on the touchscreen display; 
continuously rendering the additional media information when the progress bar moves from the first position of the progress bar to the second position of the progress bar on the touchscreen display while the rendition of the main media information is interrupted by a period corresponding to a difference between the second position and the first position; and

(Canceled) 
(Canceled) 
(Previously Presented) The non-transitory computer readable storage medium according to claim 17, wherein the plurality of operations further comprise: 
before removing the additional media information from the touchscreen display:
	detecting a third user input operation on the additional media information;
	in response to the third user input operation: 
		replacing the rendition of the main media information on the touchscreen display with the rendition of the additional media information on the touchscreen display.
(New) The non-transitory computer readable storage medium according to claim 17, wherein the preset time period corresponds to a remaining portion of the additional media information that has not been rendered at the first position of the progress bar. 
(New) The non-transitory computer readable storage medium according to claim 17, wherein the second user input operation is applied to the progress bar of the main media information.






Allowable Subject Matter
Claims 1, 4, 7-9, 12, 15-17, and 20-22 are allowed.


Reasons for Allowance
In interpreting the claim(s), in light of the specification filed on 9/21/2018, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1, 9, and 17 among the other things teach, combined sequence of steps for displaying advertisement content while playing media content, in these steps, “a computing device” having touch screen display, detects “a first user input operation” while rendering non-advertisement based main video content, in the response, according to “a first location” of the first user input operation, determines “a first position” of “a progress bar” of the main video content that is being rendered, and displays  “an advertisement” at the first location of the progress bar, after that, in response to detecting “a second user input operation”, determining “a second position” of the progress bar of the main video according to “a second location” of the second user input operation, moving the progress bar from the first position to the second position of the progress bar, continuously displaying the advertisement when the progress bar moves from the first position to the second position of the progress bar while the rendition of the main video is interrupted by “a period” that corresponding to “a 
The prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423